DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13, 18 are pending.

Election/Restrictions
Applicant’s election without traverse of claims 1-13, 18 in the reply filed on 02/23/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin et al. [US 20180104413] in view of White et al. [US 20160030673].
As to Claim 1: McLoughlin discloses A shield assembly for providing a sterile enclosure of medicament delivery port of a medicament container, the shield assembly comprising: 
a flexible component, needle receiving portion 17b [fig. 6a, 6b], configured to form a sterile and liquid seal with the medicament delivery port, [0078, 0079, 0348];
a less flexible component, needle shield 19 and the cap 50 [fig. 7a, 7b, 23a], securely attached to the flexible component, [0347, 0349], such that rotational or axial movement of the less flexible component relative to the medicament container causes the flexible component to unseal the medicament delivery port, [0346, 0390, 0401]; and 
an RFID tag, RFID tag 21, [0345], fixedly attached to the cassette unit, [0345].
McLoughlin fails to disclose that the tag is attached one of the flexible component and the less flexible component.
White teaches a liquid measurement system incorporated into a cap of a drug delivery device, 110, [0050]; wherein the housing is a replacement cap for an injection pen, [0050, 0057]; wherein the measurement system comprises a sensing assembly 2002 with a processing unit incorporated into a cap 2000, [0132] for an injecting needle 2016, [fig. 19, 20]; wherein the processing unit can be implemented as an RFID, [0047, 0061].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of McLoughlin with that of White so that the smart cap can be used to measure the amount of drug administered.

As to Claim 2: McLoughlin discloses The shield assembly of claim 1 where the RFID tag is a read-write tag, [0289].

Claim 3: McLoughlin discloses The shield assembly of claim 2 where the RFID tag further comprises a read-only memory that contains product identification data, [0259] the transceiver is the RFID; a read-only memory storing a unique identifier, [0256].

As to Claim 4: McLoughlin discloses The shield assembly of claim 1 wherein the less flexible component comprises removable first and second parts, [0378] the first part as the combination of the cap 50 and shield 19, and the second part is the locking legs 24 securely attached to the cassette unit housing 20, [fig. 3, 8c], where the second part is fixedly attached to the medicament container, [0378, fig. 8c], and the first part is fixedly attached to the flexible component such that axial movement of first part relative to the second part causes axial movement of the flexible component, [0387].

As to Claim 5: McLoughlin fails to disclose The shield assembly of claim 4 where the RFID tag is fixedly attached to the first part.
White teaches a liquid measurement system incorporated into a cap of a drug delivery device, 110, [0050]; wherein the housing is a replacement cap for an injection pen, [0050, 0057]; wherein the measurement system comprises a sensing assembly 2002 with a processing unit incorporated into a cap 2000, [0132] for an injecting needle 2016, [fig. 19, 20]; wherein the processing unit can be implemented as an RFID, [0047, 0061].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of McLoughlin with that of White so that the smart cap can be used to measure the amount of drug administered.

Claim 6: McLoughlin discloses The shield assembly of claim 4 where the RFID tag is fixedly attached to the second part, [0122] the processing module and/or the sensing module might be incorporated into the first or second housing.

As to Claim 7: McLoughlin discloses The shield assembly of claim 4 where the RFID tag is fixedly attached to the flexible component, [0122] the processing module and/or the sensing module might be incorporated into the first or second housing.

As to Claim 8: McLoughlin fails to disclose The shield assembly of claim 1 where the RFID tag is fixedly attached by one of a snap fit, an inlay, co-molded, an adhesive, lamination, taped, a press fit or a combination thereof.
A person of ordinary skill in the art would have had good reason to pursue the known options of attaching the tag to the cap. It would require no more than "ordinary skill and common sense," to select one of the available and finite choices of attaching two materials together in such a way that the two materials stay attached for a predetermined period of time.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to attach the RFID tag as described in McLoughlin to the cap as suggested by White so that the tag can remain attached to the cap for the purpose of tracking the drug.

As to Claim 9: McLoughlin discloses The shield assembly of claim 1 further comprising an antenna in electrical communication with the RFID tag, [0259].

Claim 10: McLoughlin fails to disclose The shield assembly of claim 4 where the first and second parts are connected through a reversible connector selected from the group consisting of a threaded connection, a bayonet connection, press friction fit and combination thereof.
White teaches a liquid measurement system incorporated into a cap 100 of a drug delivery device, 110, [0050]; wherein the housing is friction fit onto the drug delivery device through the bore 226, [0055].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of McLoughlin with that of White so that the smart cap can be attached to the housing with a reversible connector that can last for a long time with no moving parts.

As to Claim 11: McLoughlin discloses The shield assembly of claim 1 forming part of an assembly comprising a syringe, syringe 10, and has a tapered proximal end terminating in the medicament delivery port, [fig. 5c] wherein the syringe has a tapered end at the forward shoulder 11 and the tip before the needle.
McLoughlin fails to explicitly disclose a syringe that does not contain a needle.
The cap of McLoughlin, as illustrated in [fig. 5C], does not depend on the needle to be attached to the syringe.
The cap 17 of McLoughlin functions and operates the same function with or without the presence of the needle.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of McLoughlin to have the cap create a sterile .

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLoughlin in view of White as applied to claim 1 above, further in view of Wu [US 20130110045].
As to Claim 13: the combination of McLoughlin and White fails to disclose The shield assembly of claim 1 forming part of an assembly comprising a collapsible medicament container having a proximal end that is fixedly attached to the shield assembly such that the flexible component forms a seal with the medicament deliver port.
Wu teaches an IV device with a needle cover wherein the needle cover can be implemented for a flexible medicament container, [0051].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of McLoughlin and White with that of Wu so that the needle cap can be implemented with any medicament container as long as the drug delivery portion of the container is rigid enough to accommodate the needle cover.

Allowable Subject Matter
Claims 12, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688